Gardner, J.
It will be seen that the evidence is wholly circumstantial. The money seized by the officers under the search warrant did not bear any kinds of marks or creases, according to the sheriff’s testimony, to even remotely connect it with that lost by the prosecutrix. The search was made not very long after the money was lost, although the evidence does not show the time. In our opinion, the evidence, at best, points a finger of suspicion only, if indeed it does not point with equal credibility the same finger to other occupants of the store during the time the prose*11cutrix was in the store and lost her money. The evidence is not sufficient to sustain the hypothesis of guilt of the accused and to exclude every other reasonable hypothesis save that of her guilt. To do so it must not only be consistent with her guilt, but must also be inconsistent with her innocence. The evidence does not measure up to this standard, and the court erred in overruling the motion for a new trial.

Judgment reversed,.

Broyles, G. <7., and MacIntyre, J., concur.